COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §

                                                    §          No. 08-20-00224-CR
  EX PARTE:                                         §            Appeal from the
  MELISSA BUCKELY,                                  §           243rd District Court

                                                    §        of El Paso County, Texas

                                                    §          (TC# 20190D03405)


                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion for voluntary dismissal of

this appeal and concludes the appeal should be dismissed. We therefore dismiss the appeal. This

decision shall be certified below for observance.


       IT IS SO ORDERED THIS 31ST OF MARCH, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.